Case: 19-10319      Document: 00515243401         Page: 1    Date Filed: 12/19/2019




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                      No. 19-10319                      December 19, 2019
                                                                           Lyle W. Cayce
UNITED STATES OF AMERICA,                                                       Clerk


                                                 Plaintiff-Appellee

v.

KURTIS KEITH LOWE,

                                                 Defendant-Appellant


                  Appeals from the United States District Court
                       for the Northern District of Texas
                             USDC No. 4:18-CV-112


Before JONES, HIGGINSON, and OLDHAM, Circuit Judges.
PER CURIAM: *
       Kurtis Keith Lowe, federal prisoner # 97408-071, pleaded guilty to
conspiracy to commit mail fraud and was sentenced in 2015 to 60 months of
imprisonment and three years of supervised release.                  He unsuccessfully
pursued 28 U.S.C. § 2255 relief. Then, almost a year after the dismissal of his
§ 2255 motion, he filed a motion to compel his former counsel to produce
discovery and case file materials. The district court denied that motion, and



       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-10319    Document: 00515243401     Page: 2   Date Filed: 12/19/2019


                                 No. 19-10319

Lowe has now filed a motion for a certificate of appealability (COA) to appeal
that denial.
      Because Lowe is not seeking to appeal the final order in a § 2255
proceeding, his motion for a COA is denied as unnecessary. See 28 U.S.C.
§ 2253(c)(1)(B). Furthermore, Lowe’s motion for discovery in a closed § 2255
proceeding was a “meaningless, unauthorized motion” with no statutory or
legal basis.   United States v. Early, 27 F.3d 140, 142 (5th Cir. 1994).
Accordingly, we affirm the district court’s denial of motion on that basis. See
id. To the extent that Lowe now attempts to raise any substantive claims
regarding his conviction and sentence, we do not consider them. See United
States v. Scruggs, 691 F.3d 660, 666 (5th Cir. 2012); United States v. Key, 205
F.3d 773, 774 (5th Cir. 2000).
      COA DENIED AS UNNECESSARY; AFFIRMED.




                                      2